               Case 2:19-cv-01429-MJP Document 25 Filed 06/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ROBERT J. DERIDER,                              CASE NO. C19-1429 MJP

11                                  Plaintiff,              ORDER GRANTING STIPULATED
                                                            MOTION FOR STAY OF
12                  v.                                      PROCEEDING; STRIKING TRIAL
                                                            DATE; REQUIRING THE PARTIES
13          JILL F. OSUR, et al.,                           TO ENTER THEIR DISMISSAL BY
                                                            SEPTEMBER 7
14                                  Defendants.

15

16          This matter comes before the Court upon the Parties’ Stipulated Motion for a Stay of

17   Proceedings (Dkt. No. 24). Having reviewed the Motion and the related record, the Court

18   GRANTS the Motion. Therefore, the Court STRIKES the November 16, 2020 trial date from

19   the calendar and STAYS consideration of Plaintiff’s pending Motion for Sanctions (Dkt. No.

20   21). The Parties have until September 7, 2020 to enter the stipulated dismissal discussed in their

21   Motion.

22   //

23   //

24

     ORDER GRANTING STIPULATED MOTION FOR STAY OF PROCEEDING; STRIKING TRIAL DATE;
     REQUIRING THE PARTIES TO ENTER THEIR DISMISSAL BY SEPTEMBER 7 - 1
             Case 2:19-cv-01429-MJP Document 25 Filed 06/02/20 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated June 2, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION FOR STAY OF PROCEEDING; STRIKING TRIAL DATE;
     REQUIRING THE PARTIES TO ENTER THEIR DISMISSAL BY SEPTEMBER 7 - 2
